EXHIBIT 10.14.0

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

OMITTED PORTIONS HAVE BEEN SEPARATELY FILED WITH THE SECURITIES

AND EXCHANGE COMMISSION

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (“Agreement”) is made effective as of January 1, 2011
(“the Effective Date”) between:

CONOCOPHILLIPS COMPANY (“Seller”); and

GRAFTECH INTERNATIONAL HOLDINGS INC. and GRAFTECH SWITZERLAND S.A. (together,
“Buyer”),

(each a “Party” and together “the Parties”) and confirms and sets forth the
terms and conditions agreed for the supply of needle coke (“Coke”).

 

1. [Reserved.]

 

2. Supply and Quantity

 

2.1 (a) Subject to all the terms and provisions of the Agreement, during each of
calendar years 2011, 2012 and 2013, Seller shall supply and Buyer shall
purchase, receive and pay for the minimum volumes of Grade * and Grade * set
forth in the following table (or such other quantities and percentages by each
Grade (as that term is defined in Section 3.1) of Coke as agreed in writing by
the Parties):

 

     Grade *    Grade * 2011    * Metric Tons    * Metric Tons 2012    * Metric
Tons    * Metric Tons 2013    * Metric Tons    * Metric Tons

(b) Upon execution of this Agreement and on or before *, and *, Buyer shall
deliver to Seller a written annual forecast (each, an “Annual Forecast”) of its
planned liftings during the following calendar year by month and by Grade. On or
before the twentieth day of each calendar month, Buyer shall deliver to Seller
written updated forecasts of its planned liftings during the remainder of the
then current calendar year. Within ten business days of its receipt of an Annual
Forecast or updated forecast, Seller shall either accept or propose revisions to
such Annual Forecast or updated forecast by giving Buyer written notice of such
acceptance or proposal. If Seller proposes revisions to an Annual Forecast or
updated forecast, Seller and Buyer shall negotiate in good faith to reach a

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

written agreed Annual Forecast or updated forecast, provided that (i) no Annual
Forecast or revised forecast shall relieve Buyer of its obligation to purchase
or Seller of its obligation to sell the minimum volume of each Grade of Coke
specified above or such other quantities of each Grade of Coke as agreed in
writing by the Parties during each of 2011, 2012 and 2013, and (ii) except as
provided in an agreed Annual Forecast or updated forecast, Seller shall not be
required to deliver any Grade of Coke other than approximately ratably by
calendar quarter, subject to typical seasonal variations.

2.2 [Reserved.]

2.3 Buyer further recognizes that, upon the occurrence of a force majeure event,
Seller and its affiliates each has an obligation to supply its respective
customers on a fair and equitable basis under the circumstances.

3. Quality

3.1 The Coke to be supplied and purchased pursuant to the Agreement shall be the
under- mentioned grades of Coke derived from petroleum oil processing at
Seller’s *, * and conforming to the quality requirements set out in Section 3.2
below (each a “Grade”):

 

  (a) Lake Charles * Grade (“Grade *”)

 

  (b) Lake Charles * Grade (“Grade *”)

Unless the context otherwise requires, any reference to “Coke” alone shall be
understood to refer to and include any or all such Grades.

3.2 Each such Grade shall have physical properties that conform to those listed
in the applicable specifications which shall be agreed to in writing by the
Parties from time to time pursuant to the Specifications Agreement
(“Specifications”) between the Parties. The certificate of analysis provided to
Buyer by Seller shall identify Coke with regard to which the lower and upper
control levels have been reached or passed. Buyer shall have the right to reject
any shipments which are below the Minimum Limit or above the Maximum Limit of
the Specifications or which contain non-Coke contamination above agreed upon
tolerances.

3.3 The quality of each Grade of Coke delivered hereunder will be determined by
testing samples which will be representative of the Coke loaded into Buyer’s
designated transportation equipment (vessels, barges, trucks or railcars) at
ConocoPhillips’ * or * of * or at such other loading facility as may be mutually
agreed upon by Buyer and Seller. For Coke delivered into railcars, each sample
will include Coke which is being loaded in up to eight railcars.

3.4 ConocoPhillips will divide each Coke sample into two equal portions.
ConocoPhillips will (i) test one portion at its own laboratory to determine the
Coke’s physical properties, and (ii) retain the second portion for 90 days after
the sample is obtained.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

3.5 Upon receipt of the Coke sample test results from its laboratory,
ConocoPhillips will prepare a Quality Certificate, which it will immediately fax
or transmit electronically to Buyer. If Buyer objects to ConocoPhillips’s test
results/quality determination within five calendar days of receipt thereof, then
the retained sample will be analyzed at a mutually acceptable independent
testing laboratory. The cost of the independent testing laboratory’s analysis
will be shared equally by Seller and Buyer.

3.6 From time to time Seller and Buyer may agree in writing upon revised
Specifications to existing Grades of Coke or the introduction of new Grades of
Coke. In such an event an addition or modification shall also be set forth the
properties and Specification values applicable to each such Specification
revision or new Grade.

3.7 Sampling and testing shall otherwise be performed in accordance with the
methods set forth in the Specifications and/or such other methods as agreed by
the Parties in writing.

4. Delivery

4.1 All prices established pursuant to Section 5 below shall apply (unless
otherwise expressly agreed) on the basis that Coke is delivered * and/or *
and/or delivered into road vehicles or containers at said * (and/or at such
other loading facility upon which Buyer and Seller mutually agree), in each case
in the manner specified in General Condition 1 of Appendix A.

4.2 Prior to the first day of each delivery month, Seller and Buyer shall agree
upon a mutually acceptable delivery schedule for the next delivery month and may
mutually agree upon adjustments to the delivery schedule with the intent being
to improve upon the supply chain process.

4.3 From time to time, the Parties may agree for Seller to arrange rail or barge
freight on Buyer’s behalf, in which case, Seller shall invoice Buyer and Buyer
shall pay for such freight at Seller’s actual out-of-pocket cost.

5. Coke Pricing

 

5.1 For Coke delivered under this Agreement during calendar 2011:

 

  (a) the price for * Coke shall be $* metric ton, *; and

 

  (b) the price for * Coke shall be $* metric ton *.

5.2 For Coke delivered under this Agreement during calendar 2012 and 2013 (in
either case, a “Price Year”), the price for each Grade of Coke shall be mutually
agreed between Buyer and Seller.

5.3 If the Parties have not agreed to the prices to be charged during calendar
2012 prior to *, or the prices to be charged during calendar 2013 prior to *,
then either Party may * the * (a “*”)

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

by giving written notice of its * to * a * to the other Party. The Parties shall
make a good faith effort to *, and to *, an * (a “*”) to * as * and to * the
matter as provided herein no later than 30 days from the date of such a written
notice (such date being the “*”).

5.4 If a Party has * a * and if the parties have * the * of a * on or before the
*, then the Parties shall * such * and within 15 days of the * of the *, each
Party shall * to the * its * on the *, together with any * to *, including a *
for each Grade of Coke to be delivered under this Agreement during the relevant
Price Year (a “*”). The * may *, and * each Party’s * to, one * of * to both
Parties, to which each Party shall * within ten days of receipt. The Parties
shall * the * to * a * of whether the * by the Seller or the * by the Buyer for
all such Grades * and * during the relevant Price Year within 30 days of * or *
of the *, regardless of whether the * has * or the Parties have * to *, and *
the *, taking into account that pricing is on an annual basis and * on *, for *
and * of Coke. For avoidance of doubt, the * may * of the * by the Seller or all
of the * by the Buyer, but *.

5.5 If a Party has * a * but the Parties have * to * the * of a * on or before
the *, then within 15 days of the request of either Party, each of the Seller
and the Buyer shall * a * of a * (a “*”), and as soon as practical thereafter
shall * such *, and within 15 days of the date on which both such * have been *,
those * shall * and * a * of the *. Within 15 days of the * of the * of the *,
each Party shall * to the * a *, including a * for each Grade of Coke to be
delivered under this Agreement during the relevant Price Year. The * may *, and
* * to, * of * to *, to which each Party shall * within ten days of receipt. The
Parties shall instruct the * to * a * of whether the * by the Seller or the * by
the Buyer for all such Grades * and * during the relevant Price Year within 30
days of * or * of *, regardless of whether the * has * or the Parties have * to
*, and * the *, taking into account that pricing is on an annual basis and not
based on *, for * and * of Coke. For avoidance of doubt, the * shall * all of
the * by the Seller or all of the * by the Buyer, but *. A * by the * shall only
be * if such * is made by * a * of the *.

5.6 It is the Parties’ intention that a *, and each * of a *, be * with * in the
* for * of Coke.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

None of:

 

  (a) the *;

 

  (b) any * of a *; nor

 

  (c) any * of the *’s or any * of a *

shall * by Seller or Buyer or any of their affiliates * the *. No * of a * may
disclose information provided to the * by one Party designated by that Party to
be “Confidential Information” to any other party without the written consent of
the providing Party.

5.7 In no event shall a * or * from an affiliate of Buyer to Buyer for any Grade
of Coke to be * of the * of such Grade of Coke.

5.8 Any * by a * or * shall be * and * on * except to the extent based on * or *
from the requirements of this Agreement.

5.9 * by a * or * will be effective as of the first day of the relevant Price
Year.

5.10 Until the conclusion of any *, Coke will be invoiced at prices in effect
for the preceding Price Year.

5.11 * of any * (excluding the * of * and its * for and * in a *) shall be * by
the * and *.

6. [Reserved.]

7. [Reserved.]

8. Term. The term of this Agreement shall be three years, commencing at the
beginning of the Effective Date and ending at the end of December 31, 2013.

9. [Reserved.]

10. [Reserved.]

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

11. Dispute Resolution

11.1 In the event that the Seller and Buyer are unable to resolve an issue
within 30 days from the date such dispute is identified by a Party,
notwithstanding their good faith efforts to do so, then the issue will be
presented to senior executives of each Party for resolution.

11.2 If such senior executives are unable to resolve such an issue within 30
days after it is presented to them, notwithstanding their good faith efforts to
do so, and provided the senior executives have not agreed in writing to extend
the time within which the dispute is to be resolved, then any remaining
controversy or claim arising out of or relating to this Agreement or any breach
thereof, shall be resolved by arbitration in New York, New York, United States
of America by a panel of three arbitrators in accordance with the rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

11.3 Contemporaneously with the execution of this Agreement, Graftech
Switzerland S.A. (“GSSA”) and ConocoPhillips (U.K.) Limited (“CPUKL”) are
entering an agreement pursuant to which CPUKL will sell, and GSSA will buy, Coke
produced at CPUKL’s facility at Humber, England (such agreement, the “Humber
Agreement”). In the event that a dispute arises under this Agreement
simultaneously with a dispute under the Humber Agreement and in relation to an
issue which is common to both of them then for the purposes of determining that
issue:

(a) they shall be treated as constituting one dispute only and shall be referred
to and settled by one arbitration accordingly

(b) any conflict or inconsistency between the applicable New York law and the
applicable substantive law under the Humber Agreement shall be resolved by
according precedence to New York law to the intent that it shall prevail over
the applicable law under the Humber Agreement to the extent necessary for
resolving such conflict or inconsistency.

12. Exit Provisions

12.1 This Agreement may be terminated by written notice given by Seller or Buyer
to the other of them:

(a)* that * cannot be * between the Parties after having negotiated in good
faith to do so, provided that a Party’s refusal to agree to an amendment of this
Agreement may not be the basis of a termination under this Agreement;

(b) in the event that the Party to which notice is given has breached a material
provision of this Agreement; and

(c) in the event that the Party to which notice is given goes into liquidation
(other than voluntary liquidation in a solvent condition for the purposes of
amalgamation or

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

reconstruction), enters into an arrangement or composition with its creditors or
has a receiver appointed of any of its assets.

12.2 Termination pursuant to Section 12.1 above shall take effect as follows:

(a) in the case of notice given pursuant to Section 12.1(a), at the end of the
calendar year in which it is given; or

(b) in the case of a notice given pursuant to Section 12.1(b), immediately upon
the expiration of thirty (30) days from the date of such notice unless such
breach has been cured prior to the expiration of such 30-day period; or

(c) in the case of notice given pursuant to section 12.1(c), forthwith upon such
notice being given or on such later date as may be specified in that notice by
the Party giving it.

Each such date is hereinafter referred to as “the Effective Termination Date”
and any Annual Forecast or revised forecast agreed prior to the Effective
Termination Date shall remain in full force and effect until such Effective
Termination Date, unless otherwise agreed in writing by the Parties.

13. Modification of Terms. Seller and Buyer agree that certain terms of the
Agreement may be renegotiated in the event of certain material events provided,
however, that no amendment to or variation in this Agreement or any Appendix or
Annex hereto shall be effective unless it is made or evidenced in writing and
signed by authorized representatives of the Parties.

14. Confidentiality. The Parties may from time to time provide the other with
certain confidential and proprietary information including but not limited to
inventory, consumption, manufacturing, forecasts, technical data or information,
processes, techniques, specifications, business information, and any other
information marked or deemed confidential and further including the terms and
conditions set forth in this Agreement (“Confidential Information”). Each Party
shall use any Confidential Information received only for purposes relating to
the fulfillment of its obligations under this Agreement and for no other
purpose. Neither Party shall disclose Confidential Information to any third
party (other than accountants, auditors, attorneys and advisors of such party)
without the advance written consent of the other party, which consent shall not
be unreasonably withheld, except where such disclosure may be required by law or
by government decree or in order to comply with disclosure requirements of the
United States and/or other applicable securities law, is necessary to obtain
financing, or is needed to assert a claim or defense in judicial, arbitration or
administrative proceedings involving the Parties or their affiliates, in which
event the Party required to make the disclosure will advise the other in advance
in writing and will cooperate to the extent practicable to minimize the
disclosure of such information. The term “Confidential Information” shall not
include information which:

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

is generally available to the public at the time of disclosure or becomes
generally known through no wrongful act on the part of a Party;

is in the possession of a Party at the time of disclosure by the other Party,
other than as a result of the non-disclosing Party’s breach of an legal
obligation;

becomes known to a Party through disclosure by sources other than the disclosing
Party; or

is independently developed by a Party without reference to or reliance upon the
Confidential Information disclosed by the other Party.

These confidentiality obligations shall continue for a period of three years
from the date of disclosure. Notwithstanding any provision to the contrary in
any prior agreement between Buyer and Seller, Buyer acknowledges that it has no
right under any agreement with Seller to obtain any information regarding the
sale of Coke by Seller to third parties.

15. Entire Agreement; Headings; Counterparts.

15.1 This Agreement contains the entire agreement between Seller and Buyer with
respect to the subject matter of this Agreement (which does not include the
Specifications of Coke) and supersedes all prior agreements, whether written or
oral, between them with respect to the subject matter of this Agreement.

15.2 [Reserved.]

15.3 The headings in this Agreement are inserted for convenience of reference
only and will not be used to interpret or construe any provision of this
Agreement.

15.4 This Agreement may be executed in counterparts, each of which will be
deemed an original and all of which will constitute one and the same instrument.

16. Miscellaneous

16.1 Immediately prior to the Effective Date, Seller was a party to one or more
agreements with * (“*”) under which * of * under a * to this Agreement were * to
*. Upon Seller’s or Buyer’s request, the other party shall * to * and * to * and
* of * to * or * in order to provide for * the * that it * under the * with *.

16.2 [Reserved.]

16.3 The General Conditions of Sale, attached hereto and made a part hereof as
Appendix A, shall apply and take effect subject to modification as follows:

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

(a) Any references therein to “Product”, and “this Agreement” shall be read and
construed as if they were references to Coke, and this Agreement respectively

(b) General Condition 7 shall be read and construed and shall take effect in the
like manner and to the like extent as if the events and circumstances described
and referred to in 7.1 of the General Conditions of Sale:

 

  (i) included any interference with or disruption to or any failure, limitation
or cessation of Seller’s existing or contemplated sources of supply of Coke

 

  (ii) were expressed to be applicable to Seller’s supplier as well as to Seller
to the intent that any effect which any of those events and circumstances may
have on or in relation to Seller’s supplier and the production of Coke shall be
treated conclusively as having the like and corresponding effect in relation to
Seller and its sources of supply of Coke

In the event of any inconsistency between the specific terms set forth in
Sections 1 through 17 of this Agreement (the “Special Provisions”) and any
provision of the General Conditions of Sale set forth in Appendix A, the Special
Provisions shall govern.

16.4 Notices required or permitted to be given under this Agreement shall be
effective when received by the addressee at:

If to Seller:

Attention: *

ConocoPhillips Company

600 North Dairy Ashford Road

Houston, Texas 77079

Facsimile: *

with a copy to:

Attention: *

ConocoPhillips Company

600 North Dairy Ashford Road

Houston, Texas 77079

Facsimile: *

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

If to Buyer:

Attention: Vice President - Purchasing

Route de Rennes 1

Bussigny 1030

Switzerland

Facsimile: +41-21-821-3100

with a copy to:

Attention: General Counsel

12900 Snow Road

Parma, Ohio 44130

Facsimile: (216) 676-2462

or at such other address(es) or facsimile number(s) as a Party may specify to
the other from time to time in writing.

16.5 This Agreement shall be binding upon Seller and Buyer and their respective
successors and assigns and shall inure to the benefit of Seller and Buyer and
their respective successors and permitted assigns.

17. Public Announcements. None of Seller, Buyer nor any affiliates,
subsidiaries, employees, officers, directors or agents of Seller or Buyer will
make any public statement with regard to this Agreement, the subject matter
hereof or the transactions contemplated hereby, without the prior written
consent and agreement of the other Party; provided, however, that each Party
shall fully cooperate and shall not delay in providing its reasonable consent in
the event that the other Party must make a public announcement in order to
comply with the disclosure requirements of United States and/or other applicable
securities laws; and provided, further, that this proscription shall not apply
to public statements with respect to information previously made public in a
manner consistent with this Agreement.

[Signature page follows.]

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

CONOCOPHILLIPS COMPANY   GRAFTECH INTERNATIONAL HOLDINGS INC. By:  

/s/ Loretta Koster

  By:  

/s/ C. S. Shular

  (Signature)     (Signature) Name:  

Loretta Koster

  Name:  

Craig Shular

Title:  

Manager/Global Petroleum Coke and Polypropylene

  Title:  

Pres., GTIH

Date:  

February 23, 2011

  Date:  

Feb. 23, 2011

 

GRAFTECH SWITZERLAND S.A. By:  

/s/ C. S. Shular

  (Signature) Name:  

Craig Shular

Title:  

CEO GTI

Date:  

Feb. 23, 2011

 

11



--------------------------------------------------------------------------------

APPENDIX A

LAKE CHARLES

GENERAL CONDITIONS OF SALE

 

1. DELIVERY, TITLE, AND RISK OF LOSS.

Seller shall deliver Coke to Buyer (i) * in Buyer’s vessel at the designated
load port, or (ii) * into Buyer’s railcars or trucks at the designated loading
facility, as specified in the Special Provisions. Title to and risk of loss of
Coke shall pass from Seller to Buyer when Coke enters Buyer’s transportation
equipment at the point and time of loading.

 

2. QUALITY AND MEASUREMENT.

The quantity and quality of Coke delivered hereunder shall be determined from
measurements and samples taken at the * and * of *. The quantity of Coke
delivered shall be determined using * or if weighing equipment is not available
(i) by * for shipments by vessel or barge; (ii) by * for shipments by truck; and
(iii) by * for shipments by railcars. Seller shall bear the costs of *, and *.
Seller shall also bear the cost of weighing the Coke delivered into Buyer’s
railcars and trucks.

 

3. WARRANTIES.

Seller warrants that it has title to Coke delivered under this Agreement, that
Coke will be free from all liens, encumbrances, and security interests, and that
Coke shall have physical properties that conform to those listed in the
Specifications to which the Parties have agreed. THERE ARE NO OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS OF
COKE FOR A PARTICULAR PURPOSE, EVEN IF SUCH PURPOSE IS KNOWN TO SELLER. EXCEPT
AS OTHERWISE PROVIDED HEREIN, SELLER EXPRESSLY DISCLAIMS ANY WARRANTY, GUARANTY,
PROMISE, OR REPRESENTATION THAT COKE DELIVERED HEREUNDER SHALL HAVE THE PHYSICAL
PROPERTIES LISTED IN THE SPECIFICATIONS.

 

4. LIMITATION OF LIABILITY.

Seller’s liability under this Agreement for breach of warranty shall, at
Seller’s option, be limited to (i) * the * of * by the * and * for the *, or
(ii) * to * an amount not to exceed the * plus * by * for the * of Coke affected
by the breach. Neither Party shall be liable on any claim under or arising out
of or for breach of this Agreement unless such action is brought no later than
one year from the date the cause of action arose. IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES. BUYER SHALL NOT BE LIABLE
FOR ANY DEMURRAGE CAUSED BY ACTS OR OMISSIONS OF SELLER.

 

Appendix A/Page 1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

5. PAYMENT.

5.1 Unless otherwise amended, Buyer shall pay Seller’s invoice in full with
immediately available U.S. dollars, not later than the * of the * following the
* of the *, without any adjustments, discounts, or setoffs, by electronic
transfer to the account specified in Seller’s invoice.

5.2 If the payment due date falls on a day when Seller’s bank is closed
(Saturday, Sunday, New York bank holiday, or other nonworking day), payment
shall be due on the succeeding New York banking day.

 

6. TAXES.

6.1 Seller shall pay any and all property taxes, fees, or other charges imposed
or assessed by governmental or regulatory bodies, the taxable incident of which
occurs prior to the transfer of title to Buyer.

6.2 Buyer shall pay any and all property taxes, fees, or other charges imposed
or assessed by governmental or regulatory bodies, the taxable incident of which
occurs after transfer of title to Buyer.

6.3 Any applicable sales, use, gross receipt, superfund, hazardous waste, gross
income, or any other excise tax or inspection fee, imposed by any taxing
authority with jurisdiction over any transaction covered by this Agreement,
shall be paid by the Party who is liable for the tax according to the laws of
the jurisdiction involved. However, if, at any time during the term of this
Agreement, such a * a * or *, *, at its *, * with * to * the * of * by the * of
the * or the * of the * in an *. This Subsection shall not apply to any federal,
state, or local income, franchise, or excess profits taxes imposed as a result
of the transactions contemplated by this Agreement.

6.4 Buyer shall furnish Seller with an exemption or resale certificate or other
documents necessary to comply with any applicable sales and use tax laws.

6.5 When applicable, Buyer shall furnish Seller in duplicate, with a Notice of
Exportation of Articles with Benefit of Drawback (U.S. Customs Form No. 7511),
and/or other such forms required by government authorities, covering each *
and/or * with * which is exported by or for Buyer or any of Buyer’s subsidiaries
or licensees. Each Notice of Exportation of Articles with Benefit of Drawback
(U.S. Customs Form No. 7511), and/or other such forms required by governmental
authorities, shall be fully completed and properly executed by all necessary
parties and endorsed to Seller.

 

7. FORCE MAJEURE.

7.1 No failure or omission by a Party to carry out or observe any of the terms
or conditions of this Agreement shall, except in relation to obligations to make
payments under this

 

Appendix A/Page 2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

Agreement, give rise to any claim against that Party or be deemed a breach of
the Agreement if such failure or omission arises from any cause reasonably
beyond the control of that Party, to the extent that such failure or delay may
be due to:

 

  a. Compliance (voluntary or involuntary) with laws, decrees, guidelines,
requests, or the like, of any government or person purporting to act therefore,
or of international organizations of which the United States is a member
including, without limitation, the International Energy Agency.

 

  b. Restriction or cessation of production of Coke by reason of the imposition
of any government or person purporting to act under the color or claim of any
governmental authority of conditions or requirements which make it necessary to
cease or to reduce the production of Coke.

 

  c. Hostilities of war (declared or undeclared), embargoes, blockades, civil
unrest, riots or disorders, terrorism, or sabotage.

 

  d. Fires, explosions, lightning, maritime peril, collisions, storms,
landslides, earthquakes, floods, and other acts of nature.

 

  e. Strikes, lockouts, or other labor difficulties (whether or not involving
employees of Seller or Buyer).

 

  f. Disruption or breakdown of production or transportation facilities,
equipment, labor, or materials.

 

  g. Closing or restrictions on the use of harbors, railroads, or pipelines.

 

  h. Any reduction in availability of crude petroleum or petroleum products
and/or other materials necessary to make Coke.

 

  i. Any other cause, whether or not of the same class or kind, beyond the
control of a party, which prevents or interferes with the performance of this
Agreement.

7.2 Notwithstanding the provisions of Section 7.1 hereof, nothing contained in
this Agreement shall relieve Buyer of the obligation to pay in full the purchase
price or any other amounts due for Coke actually delivered and invoiced
hereunder.

7.3 Upon the occurrence of any of the Force Majeure events described in
Subsection 7.1 hereof, the Party claiming Force Majeure shall notify the other
Party promptly in writing of such event, and, to the extent possible, inform the
other party of the expected duration of the Force Majeure event and the quantity
of Coke to be affected by the suspension or curtailment of performance under
this Agreement.

 

Appendix A/Page 3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

7.4 Buyer acknowledges that Coke delivered hereunder is produced by Seller at
its *. Seller shall have no obligation to acquire Coke from any other source to
meet its obligations under this Agreement. If Seller’s production of Coke is
stopped or disrupted by an event of Force Majeure, Seller shall have the right
to allocate its available supplies of Coke, if any, among any or all of its
existing customers (including its parent, subsidiaries, and affiliates) in a
fair and equitable manner, whether or not such customers are under contract.
Neither party shall be required to make up deliveries of Coke which have been
prevented by a Force Majeure event and, unless the parties otherwise agree, the
quantity obligation specified in the Agreement will be reduced by the quantity
of Coke which is not delivered because of the Force Majeure event. Buyer shall
have the right to purchase a substitute quantity of Coke to replace or partially
replace any quantity of Coke which is not delivered because of a Force Majeure
event.

 

8. WARNING.

8.1 * SOLD BY * MAY * OR *, *, OR * WHICH MAY BE, OR MAY BECOME, BY * OR *, * OR
* TO *, TO *, OR TO *, BY REASON OF *, OR FOR *, DURING *, OR *.

8.2 The Material Safety Data Sheet (“MSDS”) furnished by Seller to Buyer, and
made a part of this Agreement, contains information regarding health risks and
recommendations for the safe use and handling of Coke. Buyer acknowledges and
represents that it has read and understands the MSDS and the above warning and
will read and undertake to understand any subsequent MSDS or written warnings
provided by Seller from time to time and will exercise the degree of care
required to protect persons and properties from all hazards of Coke disclosed in
the MSDS or warnings including, but not limited to, (i) warning the employees of
Buyer and its affiliates who may become exposed to Coke of the hazards of Coke,
providing such employees with necessary and appropriate safety equipment, and
taking appropriate measures to assure that such safety equipment is adequately
maintained and properly used, and (ii) warning third parties who may purchase or
come into contact with Coke or who handle or transport Coke on the behalf of
Buyer of the hazards of Coke.

 

9. WAIVER.

No waiver, either express or by course of dealing or course of performance, of
any of the terms and conditions contained in this Agreement, or waiver of any
breach of any of the terms and conditions contained in this Agreement, shall be
construed as a subsequent waiver of any of the terms and conditions of this
Agreement or as a waiver of any subsequent breach of the same or any other term
or condition of this Agreement.

 

10. ASSIGNMENT.

Except as provided in this Agreement, neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld. However, either Party may assign this Agreement to any of
its affiliates, in which event the assignor shall remain responsible for the
assignee’s complete performance.

 

Appendix A/Page 4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN CLAIMED

FOR PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 406 UNDER THE SECURITIES ACT OF 1934 AND

RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

 

11. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, U.S.A. THE UNITED NATIONS CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS, 1980, SHALL NOT APPLY TO THIS AGREEMENT.

 

Appendix A/Page 5